212 U.S. 558 (1908)
THE PHOENIX CONSTRUCTION COMPANY
v.
THE STEAMER POUGHKEEPSIE & c. AND THE STEAMER HOMER RAMSDELL & c. CENTRAL HUDSON STEAMBOAT COMPANY, CLAIMANT.
No. 401.
Supreme Court of United States.
Submitted October 26, 1908.
Decided November 30, 1908.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. E. Crosby Kindelberger for libellant appellant.
Mr. J. Parker Kirlin for claimant appellee.
No. 401, Motion to dismiss or affirm.
Per Curiam:
Decree affirmed with costs. Cleveland Terminal & Valley Railroad Company v. Cleveland Steamship Company, 208 U.S. 316; The Troy, 208 U.S. 321.